                                                                                                                FILED
                                                                                                            DEC 132018
                                                                                                        fllliTER ~E, JR., CLERK
            MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECTuvusois                                  ouRT'oEJ>PN8LK

                           SENTENCE BY A PERSON IN FEDERAL CUSTODY



United States District Court                        I District: Eastern District of North Carolina
Name cunder which you were convicted):                               I Docket or Case No.:
Mark Anthony Daye                                                        5:16-cr-00111-D-2
Place of Confinement:                                          I   Prisoner No: 73371-112
FCI LORETTO

     UNITED STATES OF AMERICA                 v.      Mark Anthony Daye
                                                      (include name under which you were convicted)




                                                   MOTION

1.       (a) Name and location of court that entered the judgment of conviction you are challenging:
                                    United States District Court For The
                                    Eastern District of North Carolina

         (b) Criminal docket or case number (if you know): 5:16-cr-00111-D-2

2.       (a) Date of the judgment of conviction (if you know) 12/13/2017


3.      Length of sentence: 262 months for count 1 and 240 on count 2

4.       Nature of crime (all counts): Conspiracy to knowingly and intentionally distribute and
         possess with the intent to distribute Five (5) Kilo grams or more of cocaine, and
         Conspiracy to launder monetary instruments.

5.       (a) What was your plea? (Check one)
         (1)    Not guilty lg}        (2) Guilty     00              (3)      Nolo contendere (no contest)


         (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count
         or indictment, what did you plead guilty to and what did you plead not guilty to?

6.      If you went to trial, what kind of trial did you have? (Check one)              Jury     I;.}      Judge only [1


7.      Did you testify at a pretrial hearing, trial, or post-trial hearing?            Yes @l             No   00
8.      Did you appeal from the judgment of conviction?                                 Yes    El          No   00



                                                     1
'l




     9.    If you did appeal, answer the following? N/A

           (a) Name of court:
           (b) Docket or case number (if you know):
           (c) Result:
           (d) Date ofresult (if you know):
           (e) Citation to the case: (if you know)

           (t) Grounds raised:

           (g) Did you file a petition on Certiorari in the United State Supreme Court? Yes   ldJ   No lX!i
                                                                                                        =

     10.   Other than the direct appeals listed above, have you previously filed any other motions, petitions,
           or applications concerning this judgment or conviction in any court?
                   Yes El:
                        =         No IVl
                                       ~

     11.   If your answer to Question 10 was "Yes," give the following information:
           (a)     (1) Name of court:
                   (2) Docket and case number
                   (3) Date of filing:
                   (4) Nature of proceeding
                   (5) Grounds raised:


                   (6) Did you receive a hearing where evidence was givin on your, petition, or application?
                           Yes   Et
                                 __,      No !;21
                   (5) Result:
                   (6) Date ofresult (if you know):

           (b)    If you filed any second motion, petition, or application, give the same information:

                   (1) Nameofcourt:N/A
                   (2) Docket and case number
                   (3) Date of filing :
                   (4) Nature of proceeding
                   (5) Grounds raised:


                   (6) Did you receive a hearing where evidence was given on your motion, petition, or
                       application? Yes[}         No~

                   (7) Result: N/A

                                                      2
             (8) Date ofresult (if you know): N/A


      (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
             motion, petition, or application?

             (1) First petition:     Yes   []        No I;]

             (2) Second petition:    Yes   @         No   G
      (d) If you did not appeal from the action on any motion, petition, or application, explain briefly
          why you did not:


12.   State every ground on which you claim that you are being held in violation of the Constitution,
      laws, or treaties of the United States. Summarize briefly the facts supporting each ground.

      GROUND ONE: WHETHER PETITIONER SIXTH AMENDMENT RIGHT TO EFFECTIVE
                  ASSISTANCE OF COUNSEL WAS DENIED WHEN COUNSEL FAILED TO
                  GIVE REASONABLE ADVICE DURING PLEA NEGOTIATIONS, LEADING
                  TO THE ENTERING OF AN UNKNOWING, INVOLUNTARY AND INVALID
                  PLEA

             Petitioner submits that he was denied his Sixth Amendment right to effective
         assistance of counsel when counsel failed to give reasonable advice during plea
         negotiations, leading to the entering of an unknowing, involuntary, and invalid plea.

      (a) Supporting FACTS (state briefly without citing cases or law):

             Trial counsel failed to give proper or reasonable advice during the plea negotiation
         process, in relationship to the guilty plea entered; the sentence to be expected; the
         application of the sentencing guidelines and sentencing alternatives; the waiver of
         rights and the forfeiture provisions.

            Petitioner submits that had be received proper or reasonable advice, he never
         would have entered the plea, but, instead proceeded to trial and maintained his
         innocence.

             Petitioner seeks to supplement this argument after he receives a copy of this case
         file and PSR.

      (b) Direct Appeal of Ground One:

         (1) If you appealed from the judgment of conviction, did you raise the issue?
                  Yeslij     No~

         (2) If you did not raise this issue in your direct appeal, explain why: Claim relates to
         ineffective assistance of counsel.



                                                3
       (c) Post-Conviction Proceedings:
           (1) Did you raise this issue on any post-conviction motion or petition, or application?
                     Yes 0_....... No~'
                                      _J

           (2) Type of motion or p e t i t i o n : - - - - - - - - - - - - - - - - - - - - -

           Name and location of court where the motion or petition was filed: _ _ _ _ _ _ _ __


           Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - - -
           Date of court's decision: - - - - - - - - - - - - - - - - - - - - - - -
           Results (attach a copy ifthe court's opinion or order, ifavailable):


      (3) Did you receive a hearing on your motion, petition or application?
                Yes ~       No c:J

      (4) Did you appeal from the denial of your motion, petition, or application? Yes~

      (5) If your answer to Question (c) (4) is "Yes", did you raise the issue in the appeal? !Z]Yes No Gil


          GRUOND TWO:WHETHER PETITIONER SIXTH AMENDMENT RIGHT TO EFFECTIVE ASSISTANCE
                      OF COUNSEL WAS DENIED WHEN COUNSEL FAILED TO OBJECT TO THE
                     PRESENTENC INVESTIGATIONS USE OF A NON-QUALIFYING PRIOR CONVICTION
                     FOR ENHANCEMENT PURPOSES

   (a) Supporting FACTS (state briefly without citing cases or law):

            Trial counsel's failure to object to the Presentence Investigation Report's use of a non-
qualifying prior conviction for enhancement purposes denied Petitioner his Sixth Amendment
right to effective assistance of counsel. Had counsel objected to the PSR's use of the non-qualifying
prior conviction, Petitioner's sentence would have been less severe.

    Petitioner seeks to supplement this argument after he receives a copy of his case file and PSR.

  (b) Direct Appeal of Ground Two:

           (2) If you appealed from the judgment of conviction, did you raise the issue?
                    YesG.a     No~

           (2)    If you did not raise this issue in your direct appeal, explain why: Claim relates to
           ineffective assistance of counsel.

   (c) Post-Conviction Proceedings:
          (3) Did you raise this issue on any post-convictiOn motion or petition, or application?
                    Yes Gil
                         -      No li¥11
                                    ~
          (4)Typeofmotionorpetition: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           Name and location of court where the motion or petition was filed: _ _ _ _ _ _ _ __


                                                 4
         Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - -
         Date of court's decision: - - - - - - - - - - - - - - - - - - - - - - - -
         Results (attach a copy if the court's opinion or order, if available):


      (3) Did you receive a hearing on your motion, petition or application?
                 Yes ~       No~

      (4) Did you appeal from the denial of your motion, petition, or application? Yes lg]      No~

      (5) If your answer to Question (c) (4) is "Yes", did you raise the issue in the appeal? Yes Q No CJ
       ( 6) If your answer your answer to question (c) (4) is "Yes", state:
            Name and location of the court where the appeal was filed:



       Docket or case number (if you know): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       Date of the court's decision: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Results (attach a copy of the court's opinion or order, ifavailable):



           (1) If you answer to Question (c)(4) or question (c)(S) is "No," explain why you did not
               appeal or raise this issue:

GROUND THREE: WHETHER PETITIONER WAS DENIED HIS SIXTH AMENDMENT RIGHT TO
              EFFECTIVE ASSISTANCE OF COUNSEL, BASED ON COUNSEL'S FAILURE TO
              PERFECT AN APPEAL, AFTER PETITIONER SPECIFICALLY REQUESTED THAT
              COUNSEL FILE AN APPEAL CHALLENGING THE GUIDELINES, STATUTORY, AND
             FORFEITURE ALLEGATIONS

   (a) Supporting FACTS (state briefly without citing cases or law):

        On December 13, 1997, immediately after the court pronounced sentence, Petitioner
instructed counsel to file an appeal and counsel failed to do as instructed, thereby Petitioner's
sentence is subject to collateral attack.

   Petitioner seeks to supplement this argument after he received a copy of his case file and PSR.

   (d) Direct Appeal of Ground Three:

   (1) If you appealed from the judgment of conviction, did you raise the issue?
                   Yes[t]J    No~

   (2) If you did not raise this issue in your direct appeal, explain why: Claim relates to ineffective
       assistance of counsel.



                                                 5
        (c) Post-Conviction Proceedings:
            (1) Did you raise this issue on any post-conviction motion or petition, or application?
                      Yes G]      No !00
            (2) Type of motion or p e t i t i o n : - - - - - - - - - - - - - - - - - - - - -

       Name and location of court where the motion or petition was f i l e d : - - - - - - - - -


       Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - - -
       Date of court's decision: - - - - - - - - - - - - - - - - - - - - - - - - -
       Results (attach a copy if the court's opinion or order, if available):


     (3) Did you receive a hearing on your motion, petition or application?
                 Yes~        No~

      (4) Did you appeal from the denial of your motion, petition, or application? Yes Ui]       No   GI
      (5) If your answer to Question (c) (4) is "Yes", did you raise the issue in the appeal? Yes8] No 1i2J

      (6) If your answer your answer to question (c) (4) is "Yes", state:
           Name and location of the court where the appeal was filed:



        Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - -
        Date of the court's decision: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                Results (attach a copy of the court's opinion or order, if available):


      (7) If you answer to Question (c) (4) or question (c) (5) is "No," explain why you did not appeal or
          raise this issue:




13. Is there any ground in this motion that you have not previously presented in some federal court? If
    so, which ground or grounds have not been presented, and state your reasons for not presenting
    them:

Claims 1 through 3 as they relate to claim properly presented in the district court, as they pertain to
matters off record, and instances of ineffective assistance of trail counsel.

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for
    the judgment you are challenging? Yes lg;} No 00



                                                  6
      If "Yes," state the name and location of the court, the docket or case number, the type of
      proceeding, and the issues raised.
15.   Give the name and address, if known, each attorney who represented you in the following stages
      of the judgment you are challenging:

      (a) At preliminary hearing: Jessie Jeffers
                                  Law office of Jessie A. Jeffers
                                  P.O. Box 7610
                                  Raleigh, NC 27602

      (b) At arraignment and plea: Nardine Mary Guirguis
                                   Guirguis Law, PA
                                   434 Fayetteville St., Suite 2140
                                   Raleigh, NC 27601
      (c) At trial:

      (d) At sentencing: SAME

      (e) On appeal:

      (t) In any post-conviction proceeding: N/A

      (g) On appeal from any ruling against you in a post-conviction proceeding: N/A


16.   Were you sentenced on more than one count of an indictment, or on more than one indictment, in
      the same court and atthe same time?       Yes ~           No Ii.I

17.   Do you have any future sentence to serve after you complete the sentence for the judgment that
      you are challenging? Yes l'1J        No 00

      (a) If so, give name and location of court that imposed the other sentence you will serve in the
          future: N/A

      (b) Give date and length of the above sentence: N/A

      (c) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
          judgment or sentence to be served in the future? Yes [J No bl.




                                                7
18.   TIMELINESS OF MOTION: If your judgment of final conviction became final over one year ago,
      you must explain the one year statute oflimitations as contained in 28 U.S.C. 2255 does not bar
      you motion . *




*The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28
U.S.C. § 2255, paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The
        limitation period shall run from the latest of -
                (1) The date on which the judgment of conviction became final;
                (2) The date on which the impediment to making a motion created by
                    governmental action in violation of the Constitution or laws of the United
                    States is removed, if the movant was prevented from making such a
                    motion by such governmental action;
                (3) The data on which the right asserted was initially recognized by the
                    Supreme Court, if that right has been newly recognized by the Supreme
                    Court and made retroactively applicable to cases on collateral review; or

                                               8
. ..

                      (4) The date on which the facts supporting the claim or claims presented
                          could have been discovered through the exercise of due diligence.

       Therefore, movant asks that the Court grant the following relief: Vacation of plea. and sentence.

       or any other relief to which movant may be entitled.




                                                              Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and
       that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
       12/07 /201/
       (Month, date, year)



       Executed (signed) on 12/07/18 (date).




       If the person signing is not movant, state relationship to movant and explain why movant is not signing
       this motion.




                                                         9
